Title: To Thomas Jefferson from Robert Eaglesfield Griffith, 9 August 1805
From: Griffith, Robert Eaglesfield,Read, William,Gibson, James
To: Jefferson, Thomas


                  
                     
                     
                        To his Excellency the   
                        President of the United States 
                     
                     
                        ca. 9 Aug. 1805
                     
                  
                  The Memorial of Robert E Griffith of the City of Philadelphia surviving partner of Nicklin & Griffith and Attorney in fact to James Lyle and William J Miller, assignees of the said Firm of Nicklin & Griffith, and the acting Executor of the last Will and Testament of the late Geoge. W. Bryan late of the said City deceased—William Read of the said City for himself and as surviving Partner of William Read and Company, and also as acting Administrator of the Estate of Archibald McCall late of the said City deceased and also of the Estate of George Plumstead deceased—James Gibson Administrator of the Estate of John Gibson late of the said City deceased and acting Administrator of the Estate of Peter McCall late of the said City deceased
                  Respectfully represents 
                  That the Principals above mentioned were interested as Owners or as Supercagoes in the whole of the Ship New Jersey and her Cargo belonging to the Port of Philadelphia, and captured by the French in the West Indies in the Year 1798 on her Return Voyage from Canton to Philadelphia, she was carried by the Captors into Porto Rico, and Ship and Cargo condemned at St Domingo by a French Agent and appropriated to the French Republic—The Owners and Supercargoes took every measure in their Power to prevent condemnation without success, and they afterwards prosecuted their claims on the French Government for remuneration under the Treaty of 1803, and on that Proceeding obtained a Decree of the Council of Prizes at Paris on the 7 Sept 1804 for the restitution of 203,050 Dollars, the same being the proceeds of the Sale of the Ship New Jersey and her Cargo by the Agents of the French Government in the West Indies and deposited in the French Treasury—
                  This being the Court of the last Resort their Claim for that Amount was presented to the board of American Commissioners sitting at Paris under the Louisiana Treaty, as a Debt acknowledged by the French Government—
                  The said board of American Commissioners on the 19th of October 1804 certified that the said Claim was entitled to the benefits of the Treaty, and further certified to the board of French Commissioners, under the same Treaty, that the said Claim ought to be admitted to Liquidation, with Interest as stipulated in the said convention
                  The liquidation was a matter of mere form since the Debt was already fixed and required only to calculate the same in Franks and Centimes for which the Bills were to be drawn and it would have been so done without difficulty, but at that Moment the intrigues of interested enemies supported by the aid and influence of General Armstrong then American Minister at Paris paralised the good will of the French Board of liquidation interrupted and prevented the due course of Justice, and the whole resulted in a ministerial decision of the said General Armstrong in conjunction with M. Marbois the French Minister of Finance by which the Claim of your Memorialists was reduced down to the Sum of 300,000 francs (57,140 dollars) which your Memorialists were compelled to take in lieu of the Sum awarded by the Court of Paris under the Threat of obtaining nothing if they did not accept this—
                  Your Memorialists are fully convinced that this result was produced by the active influence of General Armstrong in order to favor the pretentions of certain Claimants whose Interest stood in opposition to the rights of your Memorialists, and that owing to this interference alone the Claim was reduced below the Sum as fixed by the Council of Prizes.
                  As the said Condemnation was effected in a Spanish Port by a French Tribunal your Memorialists carried the Case before the Commissioners under the Florida Treaty who have refused to admit the same
                  Inasmuch then as your Memorialists’ Claim was allowed by the French Tribunal, and its payment prevented by the improper interference of the American Minister and as the Balance unpaid was actually received, by the French Government, and placed in deposit in their Treasury, and the principle requiring the payment of part equally applies to payment of the whole your Memorialists pray the protection and aid of their Government, and beg that their Claim may be placed in charge of the Minister about to depart for that Country and that he be instructed to urge the French Government to pay the same
                  
                     Rob. E Griffith survivg partner of
                     Nicklin & Griffith & Atty in fact to the
                     Assignees of Nicklin & Griffith—
                     Rob. E Griffith, Exr. of Geo. W. Bryan decd
                     
                     William Read for himself
                     and as surviving Partner of 
                     William Read & Co.
                     William Read acting Admr.
                     of A. McCall and Admr. of 
                     the Estate of Geo: Plumsted
                     James Gibson Adr. of Est of 
                     John Gibson
                     James Gibson actg Adr. of Est 
                     of P McCall
                  
               